            Case 1:19-cv-07729-JGK Document 42 Filed 11/27/19 Page 1 of 2
            Case 1:19-cv-07729-JGK Document 41 Filed 11/26/19 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com                                       USDCSDNY
Ashly E. Sands (AS 7715)                                        DOCUMENT
asai1ds(@.ipcounselors.com                                      ELECTRONICALLY FILED
Brieanne Scully (BS 3711)                                       DOC4
bscully@ipcounselors.com                                        r~.~ TF ;;7fLEO: ·- _   7/., -~1-:t'i·~
Danielle S. Yamali (DY 4228)
dfuttennan@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Altorneysfor Plaintiff
Smar/ Study Co., Ltd.

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



SMART·STUDY CO., LTD.,
Plainfi/I

V.

08ZHANGXIAOQIN, el al,                                       CIVIL ACTION No.
Defendants                                                   1: 19-cv-7729 (JGK)




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41 (a)(I )(A)(i) oLthe Federal Rules of Civil Procedure, Plaintiff Smart
Study Co .., Ltd. ("Smart Study'' or "Plaintiff''\ by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendants 15346135858, Langwei Garment Co., LTD and
lyjailt in the above-captioned action, with prejudice, and with each party to bear its own
attorneys' fees, costs and expenses.
       Case 1:19-cv-07729-JGK Document 42 Filed 11/27/19 Page 2 of 2
       Case 1:19-cv-07729-JGK Document 41 Filed 11/26/19 Page 2 of 2




Dated: November 26, 2019                                Respectfully submitted,

                                                EPSTEIN DRANGEL LLP


                                          BY:
                                                 Brieanne Seu y - ~ 1)
                                                 bscully@ipcounselors.com
                                                 EPSTEIN DRANGEL LLP
                                                 60 East 42 nd Street, Suite 2520
                                                 New York, NY 10165
                                                 Telephone:      (212) 292-5390
                                                 Facsimile:      (212) 292-5391
                                                 Auorneysfor PlaJntiff
                                                 Smart Study Co., Ltd

It is so ORDERED.

Signed at New York, NY on   !I /o3C_.2019.
                               I   J~~dk,
                                   United States District Judge




                                     2
